DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-9 rejected under 35 U.S.C. 112(a) because the specification, while being enabling for an oriented film of a copolymer comprising tetrafluoroethylene and vinylidene fluoride having a relative permittivity, volume resistivity, and breakdown strength satisfying the limitation of claim 1, does not reasonably provide enablement for a film having the relative permittivity, volume resistivity, and breakdown strength recited in claim 1 formed of a material other than an oriented copolymer comprising tetrafluoroethylene and vinylidene fluoride.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
	Case law holds that applicant’s specification must be "commensurately enabling [regarding the scope of the claims]" Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990).  Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention.  The test for undue experimentation as to whether or not all compounds within the scope of claims 1-4 and 6-9 can be used as claimed and whether claims 1-4 and 6-9 meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988).  Upon applying this test to claims 1-9, it is believed that undue experimentation would be required because:
The quantity of experimentation necessary is great since claims 1-9 read on a film formed of any material while the only materials shown in the specification as having the required relative permittivity, volume resistivity, and breakdown strength are oriented copolymer of tetrafluoroethylene and vinylidene fluoride.
	(b) There is no direction or guidance presented for forming a film having the claimed relative permittivity, volume resistivity, and breakdown strength from a material other than an oriented copolymer of tetrafluoroethylene and vinylidene fluoride.
	(c) There is an absence of working examples concerning films having the claimed relative permittivity, volume resistivity, and breakdown strength formed from a material other than an oriented copolymer of tetrafluoroethylene and vinylidene fluoride.
	In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 1-9.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The term “highly” in claim 8 is a relative term which renders the claim indefinite. The term “highly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Use of the term “highly” renders the dielectric nature of the film unclear.

Claim Rejections - 35 USC § 102 / 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wempe et al. (CA 1,289,313 C).
	Wempe et al. is directed to a dielectric film of vinylidene fluoride/tetrafluoroethylene copolymer for use in producing a capacitor (Abstract).  In the embodiment of Film 6, the film has a thickness of 12 m and is formed of a copolymer comprises 90 wt% vinylidene fluoride and 10 wt% tetrafluoroethylene - i.e. about 93 mol% vinylidene fluoride and 7 mol% tetrafluoroethylene - that has been biaxially oriented at a stretch ratio of about 3.5 at 100 oC in the machine direction and about 3.9 at 140 oC in the transverse direction (page 5, lines 11-23 and Table on page 6).  The film has a strength of 570 V/m (Table on page 6), one of ordinary skill in the art would understand this to be equivalent to the breakdown strength of the instant invention.
oC, the volume resistivity at 30 oC, the crystallinity, half width of crystal peak of 0.5 to 1.5 in X-ray diffraction, or melting point of their copolymer film.  However, since the copolymer appears to be formed of the same monomers within a range cited as preferred in the instant specification (e.g. see paragraph 0033 on page 7 of the instant specification) and oriented at a stretch ratio and temperature within ranges cited as preferred in the instant specification (e.g. see paragraph 0081 on page 18), one of ordinary skill in the art would expect the film of Wempe et al. to inherently possess a relative permittivity at 1 kHz and 30 oC, volume resistivity at 30 oC, crystallinity, half width of crystal peak of 0.5 to 1.5 in X-ray diffraction, and melting point that satisfy the respective limitations in claims 1-3 and 5.
	The courts have held that claims directed to a product in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103.  See MPEP 2112.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787